Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 1 of 53




          Exhibit 1




                       Exhibit 1, Page 1
                                     Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 2 of 53


AO   93    Rev        1113      Sciirch    ind      Seizui-c     Mwrant




                                                                                           ITED STATEs DiSTRICT                                                                   COURT
                           qealed
                                                                 acceso                                                                foi   tile
                                                     staff
      Public          and       unofficial

                     to    this
                             00urt
                                  instrument
                                                        Iare                      l
                                                                                                                    Southern          District         of   Texas
                pohlbited by


                                In    the Matter             of the Search of

                                                                                                                                                                                                                               r
                                                                                                                                                                                                                               U3
                                                                                  be searched
                          Briefly describe

                          or   identify
                                           the persoii
                                                      the   propero
                                                                 by
                                                                             to


                                                                      name and address                                                                  Case       No                  H2 0                                                      9          1     M
                1218        OXON RUN MONTGOMERY TEXAS AND
          A 2000 FORD FOCUS WASHINGTON    STATE                                                                                                                                  SEALED                             TRUE COPY                          I    CERTIFY
      LICENSE PLATE BJG6073 VIN 1 FAFP3637YW420460
                                                                                                                                                                                                                    XFFEST
                                                                                           SEARCH AND SEIZURE WARRANT                                                                                               DAN        I   i J    i C 1 1 F1             Clerk of Court

                                                                                                                                                                                                                              1          1
To               Any        authorized               law enforcei nent officer
                                                                                                                                                                                                                                                                             1w-1 Ccrk


                 An       application by a                    federal        law enforcement                             officer      or an attorney               for     the government requests the search

of   the                                             or property located                              in the                          Southern                             District of                Texas
            following                person

                the persoii          or describe        the      propeqi              be searched aild give                    its   location
ident                                                                          to




      1218 Oxon Run                            Montgomery Texas                              and a 2000                  Ford        Focus Washington                      state       license             plate    BJG6073               VIN

      1 FAFP3637YW420460
      In                          these                                  law enforcement                            officers         shall   not    have       to    knock            and annouce                  their      presence          before        entry     into
            seaching                            properties
      the properties



                     find      that     tile    affidavit s               or                 recorded               testimony           establish           probable             cause          to    search and seize               the
                                                                                                                                                                                                                                             person         or property
                 I
                                                                                  any

described             above           and      that    such search                    will      reveal         identifi        theperson      or describe theproperty                      to be          seized


      Evidence                 of the crimes                82261A           Stalking                     844 e           Mailing        Threatening                Communications                            and 371    Conspiracy Evidence
      to    be       seized                           but not           limited            to     all    electronics            and                    evidence            records              of    victims       and co-conspirators
                                     include                                                                                            digital

      passwords and                        financial             records



      See Attachement                           B


                 YOU ARE COMMANDED
                                                              am
                                                                                      to   execute             this      warrant       oil   or     before               Z             A   Ic    C
                                                                                                                                                                                                                    0     v
                                                                                                                                                                                                                              2-0        6iot   to   exceed      14   days

           C3    in the         daytime             6 00                to   10 00              pm                  Pf   at
                                                                                                                              aiy
                                                                                                                                      time   in the         day or night because good cause                                        has been          established

                                                                                                                         V-J
                 Unless                              notice        is   authorized                    below you must give                       a              of    the     warrant              and a receipt               for   the property taken                  to   the
                                  delayed                                                                                                           copy

                from        whom           or       frorn     whose premises                            the                       was taken or leave                       the    copy and receipt                       at   the place where the
person                                                                                                         property

property             was taken

                 The        officer        executing              this    warrant                     or an    officer        present        during         tile                           of     the      warrant must prepare                       ail   inventory
                                                                                                                                                                    executi9n
                                                                                                      warrant           and inventory
                           by law and promptly return
                                                                                       this                                                       to
as required

                                                                                                                                                                                           Unilfdltates             11agistrate       Judge


           C3    Pursuant             to       18   USC                 3103a b                   I   find     that      immediate           notification             may have                  ail   adverse           result listed           in   18     USC
     2705 except                  for    delay of trial                  and authorize                        the    officer         executing
                                                                                                                                              0
                                                                                                                                                       this        warrant        to   delay              notice    to    the person            who         or   whose

property             will       be searched             or seized check                         the     oppi-opriate          box

           r     for                    days not            to   exceed      3o              C3       until     the       facts      justifying         the        later   specific             date of




Date       and time issued                                        2            2                                    0                                                            11




                                                                                                                                                                                                            il           sigiiature




                                                    Houston Texas                                                                                                     Hon Nancy                       K    J6hnson            US     Magistrate             Judge
City and             state
                                                                                                                                                                                                          Printed   name and         title




                                                                                                                        Exhibit 1, Page 2
                                                                                                                                                                                                                                                                 USA-00025602
                            Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 3 of 53


AO   93   Rev   I   1 13   Seardi and   Seizure   Warrant   Pagge   2

                                                                                                   Return


      e




Inventory
          b 03 A    made    in the
                                        9
                                     presence       of
                                                            te   and    tinic   warrant    executed

                                                                                                                    I
                                                                                                                        Copy of warrant and inventory              left   with




                of                                  and narne of any persons seized
Inventory             the   property taken




                                                                                             Certification




                declare       under penalty          of petjury         that    this               is   correct   and was returned    along    with the         original    warrant   to   the
            I                                                                          inventory

designated          judge




Date
                                                                                                                               Executing   qfficers   signature




                                                                                                                                  Printed i7ame   and   title




                                                                                                                                               Sealed
                                                                                                                                                  unofficial staff         acco
                                                                                                                                   Pblic and
                                                                                                                                           to this    instruinent are

                                                                                                                                       prohibited by            colirt-Ord er




                                                                                       Exhibit 1, Page 3
                                                                                                                                                                                  USA-00025603
     Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 4 of 53




                                         ATTACHMENT            A

                                       Property   to   be searched




       The    property to be searched     is   1218 Oxon   Run   Montgomery   TX   77316   further




described    as   a single-family   home with brown     siding white trim and a white   front door




                                                                                        State
               property to be searched
       The                                is   the 2000 Blue Ford    Focus Washington

License     Plate   Number BJG6073 VIN IFAFP3637YW420460




                                         Exhibit 1, Page 4
                                                                                                     USA-00025604
         Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 5 of 53




                                                ATTACHMENT                   B

                                               Property to be Seized

          Documents       in whatever         form relating    to   violations      of Title 18 United States            Code

Sections 226       IA Stalking 876 c Mailing Threatening                          Communications 245 Federally

Protected     Activities      and 371 Conspiracy that is


          1        All    documents      relating    to    attempts     to    locate    the    home      addresses       of any


members of         the   media   the Anti-Defamation           League persons who                 identify      as Jewish    or


ethnic    minorities


          2        All    documents     relating to the      Atomwaffen            Division       including      members of

the   group

          3         All documents       containing swastikas other Nazi                 symbols        or other symbology


related   to white-supremacist violent             extremism


          4         All stamps packaging           tape and blank envelopes


          5         All   receipts    reflecting     purchases         of    stamps      packaging        tape      or    blank


envelopes     in   January 2020

          6         All documents       containing the monikers              Krokodil            Lazarus        14ALG88

Azazel        Roman           Swissdiscipline            OldScratch              or TRTq_qffqNZFcF1 f


          7         Digital devices      or other    electronic        storage     media and or         their   components

which include


              a     Any   digital    device    or other electronic      storage media capable of being                   used to


                               further or store evidence of the offenses                               above
                                                                                              listed
                    commit

              b Any        digital   devices     or other    electronic       storage    media used to          facilitate   the



                    transmission       creation     display encoding             or storage      of data including word


                    processing       equipment        modems           docking         stations        monitors     cameras


                    printers plotters         encryption      devices        optical    scanners        desktop    computer


                    laptops   computers        tablets    and mobile phones




              c     Any    magnetic      electronic       or optical    storage      device     capable    of storing data


                    such as floppy disks hard disks tapes                    CD-ROMs CD-R CD-RWs DVDs




                                                Exhibit 1, Page 5
                                                                                                                               USA-00025605
      Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 6 of 53




                 optical    disks       printer        or      memory buffers smart cards PC cards memory

                 calculators          electronic         dialers        electronic          notebooks        and      personal       digital



                 assistants


            d Any         documentation                operating         logs    and        reference      manuals      regarding       the


                                 of the                  device      or other      electronic storage media or software
                 operation                 digital



            e                                                                                                                 and     other
                 Any       applications              utility     programs             compilers           interpreters


                 software        used      to    facilitate         direct       or    indirect       communication             with    the



                                 hardware storage devices                        or data      to be searched
                 computer

            f    Any      physical      keys         encryption         devices        dongles       and similar physical             items


                 that are necessary             to   gain access to
                                                                    the computer equipment                             storage devices


                 or data and


                                                                               test        keys                       codes     or     other
            g    Any       passwords            password            files                          encryption


                 information          necessary to access the computer                            equipment       storage devices         or


                  data


        8        For                            device         or   other       electronic         storage      media     upon        which
                          any    digital



electronically    stored information             that     is   called    for by this warrant              may   be contained or that


      contain                              called       for by this warrant
may              things otherwise


            a     evidence       of    who used                owned      or     controlled         the    digital    device     or    other


                                                                      described
                                 storage media at the time the things                                                     warrant were
                  electronic                                                                                    in this



                  created       edited     or deleted such               as   logs registry entries configuration                      files


                  saved usernames and passwords documents browsing history user profiles


                  email     email       contacts               chat      instant       messaging           logs      photographs        and


                  correspondence

            b     evidence       of software           that    would allow            others      to control the      digital   device    or


                                                                                                                                       other
                  other    electronic       storage            media such             as    viruses Trojan horses               and


                  forms of malicious software                       as well as evidence               of the presence or absence


                  of security software               designed       to   detect malicious             software


            c     evidence of the lack of such malicious software




                                                     Exhibit 1, Page 6
                                                                                                                                               USA-00025606
   Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 7 of 53




       d   evidence      of the attachment       to   the    digital    device     of other    storage   devices    or


           similar containers       for electronic      evidence


       e   evidence       of    counter-forensic        programs            and     associated    data     that    are



           designed      to   eliminate data from the digital device                or other electronic        storage


           media

       f   evidence of the times the         digital    device    or other electronic          storage media      was


           used

           passwords encryption keys and other access                         devices that     may   be necessary
       g
           to   access   the digital    device   or other     electronic      storage     media

       h   documentation          and   manuals       that   may       be   necessary     to   access    the   digital



           device   or other electronic      storage media or to conduct                a forensic examination


           of the   digital    device   or other electronic        storage        media

       i   contextual     information      necessary to understand                the evidence described        in this



           attachment




     THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE
MEDIA AND OR THEIR COMPONENTS AS SET FORTH HEREIN IS SPECIFICALLY
AUTHORIZED BY THIS SE ARCH WARRANT NOT ONLY TO THE EXTENT THAT
SUCH  DIGITAL   DEVICES  OR OTHER ELECTRONIC      STORAGE MEDIA
CONSTITUTE INSTRUMENTALITIES   OF THE CRIMINAL ACTIVITY DESCRIBED
ABOVE BUT ALSO FOR THE PURPOSE OF THE CONDUCTING OFF-SITE
EXAMINATIONS   OF THEIR CONTENTS FOR EVIDENCE INSTRUMENTALITIES
OR FRUITS OF THE AFOREMENTIONED CRIMES




                                        Exhibit 1, Page 7
                                                                                                                      USA-00025607
                                  Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 8 of 53

         AO     106   Rev 0410 App              I   icatioti    flor    a    Search      Warratit
                                                                                                                                                                                                                    United    States     Courts
                                                                                                                                                                                                             ZioUlnern        1J-isTffc-T-oTTe-xas


                                                                                                                                                                                                                          F        L E   D
                                                                               UNITED STATEs DISTRICT COURT
                                                                                                                                                                                                                              I




              Sealed                                                                                                              forthe
                                                                                                                                                                                                                    FEB 2 4              2020

Public    and    unofficial            staff   aceM
                                                                                                              Southern       District            of   Texas
     to    this       instrument are                                                                                                                                                                      David      J   Bradley        Clerk of Court

   prohibited by court                     order

                                 In    the Matter of                   tile       Search           of

                       Briefly describe the propert 1 to be searched                                                                                                                H 2 0                             0 3 9                     1    M
                       or identify the person kv naine and address
                                                                                                                                                             Case    No
                 OXON RUN MONTGOMERY TEXAS AND
              1218
             A 2000 FORD FOCUS WASHINGTON     STATE                                                                                                                        SEALED
         LICENSE PLATE BJG6073 VIN 1 FAFP3637YW420460

                                                                                             APPLICATION FOR A SEARCH WARRANT

                        1 a       federal       law           enforcement                     officer     or   ail   attorney         for   tile
                                                                                                                                                      governinent           request     a search warrant and                       state     under

         penalty        of peijury             that       I     have          reason          to   believe     that    on   the       following              person or property              identifi     the person      or describe         the



                                                                                                   TEXAS AND A 2000 FORD FOCUS WASHINGTON                                                            STATE LICENSE                       PLATE
           BJG6073               VIN       1 AFP3637YW420                                      60        See Attachent            A

         located        in the                           Southern                              District        of                              Texas                                there      is   now     concealed              identify   the


         person or describe the property                          to     be       seized

           See Attachent                   B


                                                                                                                                                                                                        RtT'F       COPY            I   CERTIFY
                        Tile          basis    for       tile    search under                      Fed    R    Crim     P    4    1
                                                                                                                                      c     is   check        one   or   inore
                                      11
                                           evidence              of      a     crime                                                                                                                                                                 of Court

                                      M    contraband                       fi'LlitS     of crime         or other      iterns        illegally         possessed

                                           property             designed                 for       use   intended      for   use          or     used       in    committing      a   crime

                                           a   person           to      be arrested                or a person        who    is       unlawfully              restrained


                        The search                  is   related             to    a    violation        of

                                 Code Section                                                                                                                 Offense     Description
                      2261A            844 e             and 371                                   Stalking         mailing threatening                     communications              and conspiracy




                       The application is based                                        oil   these facts
                      See Attached Affidavit




                            N     Continued                on     the         attached             sheet


                            13    Delayed                notice of                             days      give exact endin 9 date                       if    more than 30 days                                                is   requested
                                                                                                          t
                                  under        18        USC                    3103a          the basis of          which       is   set forth             oil   the attached        sheet




                                                                                                                                                                  Casey     M    Villarreal          Special        Agent          FBI

                                                                                                                                                                                 Printed naine        and   title




         Sworn         to    before        me       and         signed             in
                                                                                         my    presence




         Date                          02 24 2020
                                                                                                                                                                                   Judg         signature



         City     and state                Houston Texas                                                                                                Hon Nancy            K          nson         US       Magistrate             Judge
                                                                                                                                                                                 1'rlliaed   naine    and   title




                                                                                                                Exhibit 1, Page 8
                                                                                                                                                                                                                                              USA-00025608
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 9 of 53




                                          UNITED STATES DISTRICT                         COURT
                                           SOUTHERN DISTRICT OF TEXAS
                                                        HOUSTON         DIVISION


 IN   THE MATTER OF THE SEARCH OF
 1218   OXON RUN MONTGOMERY TEXAS
 AND
 A 2000 FORD FOCUS WASHINGTON                                                Case   No
 STATE LICENSE PLATE                     BJG6073
 VIN IFAFP3637YW420460




                                        AFFIDAVIT IN SUPPORT OF AN
                                     APPLICATION UNDER RULE 41 FOR                                  A
                                        WARRANT TO SEARCH AND                             SEIZE




L Casey       M   Villarreal being        first    duly sworn hereby depose and state as follows



                                 INTRODUCTION                   AND AGENT BACKGROUND

          1           1   make   this affidavit        in   support of an application under Rule 41 of the Federal Rules



of Criminal Procedure             for   a warrant to search the following



                  a   Premises      known         as   1218     Oxon Run Montgomery Texas 77316                          hereinafter




                      TREI GSES             further         described   in   Attachment       A-1   for the   things    described   in




                      Attachment B-1


                  b   2000       Ford    Focus          Washington       State      License    Plate     BJG6073        hereinafter




                      VEIRCLE              further          described   in Attachment          A-2   for the things described



                      in Attachment         B-2


        2             1   am   a Special      Agent          SA      with the Federal Bureau of Investigation                 FBI

and   have        been so employed                since      April   2008      1    am   currently      assigned   to   investigate



domestic terrorism in the Houston                           Field Office     My     experience      as an   FBI Agent      includes




                                                            Exhibit 1, Page 9
                                                                                                                                      USA-00025609
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 10 of 53




the investigation of terrorism cases where individuals                              frequently utilize computers                and the



Internet to     coordinate          and    facilitate    various     crimes     I    have    received      training      and    gained




experience      in    interviewing         and interrogation techniques                arrest     procedures search warrant



applications         the    execution        of searches       and       seizures    computer        evidence          identification




computer      evidence seizure and processing and various other criminal laws and procedures



         3            The    facts set    forth in this Affidavit are based on               my own        personal      knowledge


knowledge       obtained           from other individuals            during   my     participation         in this     investigation




including      other    law enforcement            personnel         review     of documents             and records         related    to



this   investigation         communications with others who have personal knowledge                                     of the events



and    circumstances              described    herein        and   information        gained       through      my      training       and



experience       Because           this   Affidavit     is    submitted for the limited purpose                   of establishing



probable cause in support of the application for a search warrant                                   it   does not      set   forth each



and every      fact   that    I   or others have       learned during the course of this investigation



         4            Based        on   my    training       and   experience        and    the    facts   as   set     forth   in   this




affidavit there        is   probable cause        to    believe    that violations         of Title 18 United States             Code


Sections      2261A          Stalking         876 c          Mailing       Threatening        Communications                  and    371



Conspiracy have been committed by known                                  and unknown        persons There         is   also probable




cause    to   search the          PREMISES       and     VEHICLE           described        in Attachment        A     for evidence




instrumentalities            contraband and        fruits      of these crimes as described                in   Attachment          B




                                                                     2




                                                   Exhibit 1, Page 10
                                                                                                                                         USA-0002561   0
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 11 of 53




                                               APPLICABLE                   LAW

        5         Title   18 United        States    Code        Section     2261A provides              for criminal penalties



for   whoever




        with the intent to kill            injure        harass intimidate or place                 under surveillance with



        intent    to   kill   injure      harass         or   intimidate       another       person        uses    the    mail any



        interactive       computer        service        or   electronic     communication               service     or    electronic



         communication system of              interstate        commerce           or any other facility           of   interstate       or




        foreign    commerce        to engage        in a course of conduct                  that


                  A     places     that   person
                                                         in reasonable       fear of the          death of or serious               bodily



                  injury to a person                 described         in   clause      i    ii    iii     or   iv     of paragraph



                  1A          or




                  B      causes     attempts        to    cause    or   would be            reasonably      expected           to    cause



                  substantial      emotional        distress     to a person         described      in clause      i      ii        or iii



                  of paragraph       1A
         6        The persons        described           in   clause    i     ii     iii      or   iv     of paragraph          1A
are



         i     that person




         ii    an immediate family member as defined                          in section          115    of that person



         iii    a spouse or intimate partner of that person                        or




                                               Exhibit 1, Page 11
                                                                                                                                             USA-00025611
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 12 of 53




          iv   the pet service      animal emotional support                     animal or horse of that person



          7       Title   18 United     States   Code         Section         876 c    provides for criminal penalties



for



          Whoever     knowingly        so   deposits          or       causes    to   be   delivered     as    aforesaid      any



          communication       with or without            a   name        or     designating   mark      subscribed        thereto



          addressed to any other person and containing any threat to kidnap any person or any



          threat to injure the person of the addressee or of another



          8       Title    18 United    States     Code        Section          371 prohibits conspiring to commit a



federal   offense and taking an overt act in furtherance                         of the conspiracy




                                   SUMMARY OF PROBA13LE CAUSE

      A   Overview


          9       The FBI     is   conducting    an investigation into Kaleb James Cole an individual


                                                                                  member and primary producer                   of
living    in   Montgomery Texas             Cole    is       a high-level




propaganda       for the    Atomwaffen       Division          AWD               AWD       came   to   the    attention    of law



enforcement      on or about       May 12       2017 when Devon                   Arthurs was arrested for murdering



two of his roommates          near   Tampa      Florida Arthurs had been a member of                           AWD        as were



his   roommates     After his arrest Arthurs             admitted to the murders of his                 two roommates and


told investigators he had committed              the murders after he                  had converted         to Islam and that




the murders were          his attempt at keeping          the      members of         AWD     from committing planned




                                                                   4




                                             Exhibit 1, Page 12
                                                                                                                                    USA-00025612
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 13 of 53




acts   of terror related to the         group's      ideology Arthurs            claimed    AWD       had plans         to   use



                   damage     infrastructure and to use firearms to                commit      acts of violence
explosives to



          10       After    Arthurs arrest           another    roommate          Brandon Russell who was                    the




leader    of   AWD    was encountered              by law enforcement        at    the residence      unharmed          In the




residence       law enforcement        found bomb-making precursor chemicals                       and hexamethylene



                 diamine a high explosive chemical                   Russell admitted the chemicals                were       his
triperoxide



                                                         was charged         in a federal criminal complaint                   in
and on     or about    May 20 2017             Russell




Florida with a violation           of Title   26   United States     Code        Section   586   1d   possession of an



unregistered destructive           device     and Title 18 United States            Code    Section     8420 unlawful


storage    of explosive material In addition to the explosive material inside the residence



law enforcement        discovered       Nazi paraphernalia and a framed image on the wall                          in   honor



of Oklahoma City bomber Timothy                     McVeigh


          11       Following the        arrest     of Russell       AWD     selected   John Denton           a resident of




Houston        Texas and Kaleb J Cole aka Khimaere                          or   Khim a          resident of Arlington




Washington         to co-lead       AWD       in Russell's      absence      Members of           AWD       also   formed a



relationship with      Denver        Colorado resident James            Mason who           is   the writer of the       book


Siege          which serves as the basis for          AWD       ideology The book            which     is   a collection       of



neo-Nazi newsletters              authored    by Mason         advocates     the    leaderless     resistance      and       lone




offender       strategies    as    a viable    means    to     accelerate    the    collapse      of the    system      which



members of        AWD       believe to be controlled         by Jews




                                                                5




                                               Exhibit 1, Page 13
                                                                                                                                USA-00025613
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 14 of 53




         12          On    January      25 2018           AWD          hosted      a    Death    Valley Hate           Camp      in    Las



Vegas Nevada where members trained                          in   hand-to-hand               combat firearms and          created      neo


Nazi propaganda videos               and pictures of themselves                 posing with weapons Cole coordinated



                                              in   early October           2017 Cole          traveled from Washington                State
the   camp     beginning planning



to    Las Vegas       for the    hate   camp with           another         Washington           State    AWD      member        Aidan



Bruce-Umbaugh              The two possessed concealed                       pistol      licenses   and transported         numerous



firearms       and    cases     of   ammunition            to    the       event        California      AWD       member         Samuel



Woodward        was expected          to be at this hate          camp       but       could not attend due       to   being arrested



for the murder of Blaze Bernstein                    an openly gay Jewish college                    student



         13          Prior to   YouTube removing                 their     pages        AWD      posted propaganda          videos       on



two channels          called   AWDTV                and Atomwaffen                 Division One             of those videos           titled




Zealous Operation               depicts       a hate      camp    at   Devil's         Tower    an abandoned cement factory



in Concrete      Washington Approximately                        half a dozen           AWD     members can be seen wearing


                       clothing       face    masks        and     carrying            an    assortment        of long   guns      while
military      style




                                                                and shooting            at   a gravel           attached    to   Devil's
conducting       paramilitary style training                                                             pit




Tower      At the beginning            of the video participants state                        G4S    THE KIKES RACE W 4R


NOW        while the statement           is    spelled out at the bottom of the screen



          14          On   February      23 2018            The    Seattle         Times      published an        article   discussing




AWD       and identifying        several       of   its   members nationwide                   to include      some    in Washington




State                                   with personally identifiable                         information       including    home and
         Photographs           along




                                                                       6




                                                    Exhibit 1, Page 14
                                                                                                                                           USA-00025614
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 15 of 53




work addresses were                 included     in    the   article      The       article    also    discussed         the   application



Discord that members used to                   facilitate     communication                                   to   the    article several
                                                                                           According


thousand          pages of Discord chat              logs    between      members were hacked and                          leaked      to   the




public       After having          been identified several               of the      AV TD members                 to   include   those      in




leadership        positions deleted          their    online profiles          quit their       jobs changed residences and


moved        to the Swiss-based encrypted                electronic       communication service Wire in an attempt



to go dark and          avoid      detection    by law enforcement Cole was one of the                                   AWD      members


identified        in this article



             15       Based on confidential human source                       CHS reporting               on or about September



16 2018 Cole posted                 a recorded        leadership message to                AWD         members           via   Wire    In the




recording         Cole said        The    matter ofthese          nosy reporters coming                into   our daily lives where



we work where we                live     where we go         in   our spare time               We    must simply approach               them



with    nothing butpure             aggression         We    cannot      let   them think that they                canjust        that that




it's   safefor them tojust             come up    to   us andfuck          with      us We cannot          let     them think they are



safe    in   our very presence             alone        The       statement         was   in response         to    an incident where



journalist         AC    Thompson          confronted         Denton           at    a music          festival      in    Texas       for   the




Documenting             Hate        news   series



             16       On     July   9    2019 Cole was             interviewed            by   the   FBI when he was deported


from Canada             to   the    United     States       During       the   interview             Cole blamed the            media for



sensationalizing information                 about     AWD        and expressed dismay as to                     why     he was targeted




                                                                     7




                                                     Exhibit 1, Page 15
                                                                                                                                              USA-00025615
     Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 16 of 53




by the media in         their   stories and       how     he was never approached                 in   an attempt      to   collect




accurate    information Cole            felt    the media's reporting of          AWD        being a threat to the public



was internet nonsense


        17         In   August        of 2019         leadership      members of           AWD         attended    a   Nuclear



Congress      in Las        Vegas Nevada              where   members gave            presentations           discussed      recent




events challenges plans going forward and operational security                                    AWD        member Cameron


Brandon Shea        discussed         the importance of keeping               identity    protected      and    how    the media




continues    to be a challenge           to    AVY'D


        18         On    September        26 2019         Cole was served with an Extreme Risk Protection



Order   ERPO            by   the      Seattle    Police      Department         SPD         SPD        and    Arlington      Police




Department     APD           officers seized nine firearms in Cole's possession as well as a                                number


of milled lower         rifle   receivers        In the   wake       of the    ERPO        service      several   news      outlets




nationwide     covered          the    event      CHS     reporting      covered          Shea    Cole and        other      AWD

members      discussing         and disparaging the media coverage                       of the   event with one member



suggesting    to   hit      back       embarrass the enemy on their                ownfront


        19         On November                4 2019      Cole     and   Bruce-Umbaugh                 were    stopped      by law


enforcement                             in Post Texas while              on   their          to meet with         Denton       near
                   for speeding                                                       way


Houston      Texas          Bruce-Umbaugh              was    subsequently           arrested     for    18    USC     922 g3

Possession         of   a    Firearm by          an    Unlawful       User      of    a    Controlled         Substance        Law




                                                                 8




                                                  Exhibit 1, Page 16
                                                                                                                                      USA-00025616
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 17 of 53




enforcement seized             four    firearms      and approximately                 2000    rounds    of ammunition Cole



continued        to the Houston        area to   meet with Denton


          20         Per    CHS     reporting        in or about            November 2019          Shea using       the moniker




Krokodil established            a private Wire chat group titled                       Operation Erste Saul Shea invited



co-conspirators         Lazarus 14 ALG88 Azazel                                Roman          Swissdiscipline      OldScratch


and      LI   P A 0 dT4 b           to this chat       group to collaborate             on an    effort to target journalists




homes and media buildings According                              to   Shea    the purpose      of the operation was     to   send


a clear message that we                A WD          to   have        leverage   over    them      The   goal of course        is   to




erode the medialstates air of legitimacy by showingpeople                                  they have     names and addresses


and    hopefully embolden             others to act as       well           Other participants in the chat group included



Cole Alexander Gosch using                      the handle            14ALG88           a minor using      Lazarus       Johnny


Roman         Garza using     Roman       and others Shea directed each participant to identify research



and locate journalists in             their   area     Lazarus              reported that his cell       had   three targets    and



one was Jewish              Gosch     advised    his      cell   was     targeting three       Jews Roman        said he found a




leader    of an association           of black   j   oumalists in his state             Shea stated that the identification



of these targets was Excellent                  work         and Outstanding                  Shea wrote that the    AWID      cells




in Florida California and               Oregon had          already         acquired    approximately      12 targets including




home     addresses          and that one of the targets was a cultural                         center Shea went on       to state



that   Khim           Cole was           developing a number ofposters that are threatening but not



explicitly 7




                                                                        9




                                                     Exhibit 1, Page 17
                                                                                                                                     USA-00025617
     Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 18 of 53




                  Operation                 Erste       S5ule                                                                                                                          4        Q        Opolitioli               1   isle    Saule                          t



          Lazarus                    if    lljrw    trc lofaljournali-As

          vAlo         aie     tit        our   a       pfiwitrir        lh rn       if
                                                                                                                                                                                                  0IN         HWO        I
                                                                                                                                                                                                                             101-Ind




                                                                                                                                                                                                                              tit     lack
                                                                                                                                                                                                                                          a   leader of


                                                                                                                                                                                                                                                  jownalisff
                                                                                                                                                                                                                                                               an

                                                                                                                                                                                                                                                                     hPr1
          none         of                           journali l           are
                               your        local                               up                                 Arokodil
                                                                                                                                                                                                        ov
          oura                 hit       finanyway
                                                                                                                                                                                                               S1 11to




                                                                                                                  IM     t   0111   111let    jov s



          Got     it




                                                                                                            hold             up
          We ve            got       3
                                          guy      and one       of   them      is



          a   Jewish             journalr t                                                                 Ill
                                                                                                                    Czech           tile   enlail




          141 1   d    I                                                                                    I     I tc 2

     a                                                                                                                                                                                                                                                 have
                                                   Make                  and                                                                                                                                                             you wouldi l
          Outstanding                      Lazi             note                                            Including                the     lead director    of several                            I   fvj          realized
                                                                                                                                                                                                              you
          tornorrovi vie                    can    move     on      to   the                                locil            sta lions       arid   a   meniber   of the                                                            The   Ring because   you
                                                                                                                                                                                                    been       killed        in


                                                                                                                Jev ish           Community             Center Nvho        a                                                                                      of the
                                                                                                                                                                                                                              copied thousands
                                                                                                                                                                      is
          nexistep                                                                                                                                                                                  would          have

                                                                                                                                                                                                                             and                    them     to     Jews
                                                                                                                                                                                                    VHS        tapes                   mailed
    to

          yes                                   ouys     iney nave         z4                                                                                                                                                                     VCR    and    a   little

                                                                                                                                                                                                               anyone have
                  sir          ioiti
                           I
                                          iny                                                                                                                                                       Does                                      a

          hours                                                                           E   M             KIIrr            IWIDW
                                                                                                                                                                                                    girt      to   throw          clown       a   well

                                                                                                        I
                                                                                                                  TYPE       A JALSSAGE




         21                          During                     this             same             discussion                               Shea             requested              that         co-conspirators                                         email




information                          about                      the             targets            to           him                    within                  24              hours       at    the                email                         address




atomtvjhfie8                              h4s secmail pro                                          Secmail pro                                  is       a Finnish based                    company                          known                   for          its




              and                                               centric                   email     service                            Shea               further                                that              the                information
privacy                          security                                                                                                                                      explained



would     be               placed                          into                custom              posters                          for             the        targets             Cole           using                      the                  moniker



11L4CPAAd-r4N                                       1
                                                           stated that newer                            AWD                           initiates               whose             identity        was           not             known                     to     the




public    would                                                 out            Operation                Erste                              Saule                  Shea          indicated           that             he                too           would
                                           carry



participate                in          carrying out the operation                                                  because                          his      identity            was   not       known                       to       the public




                                                                                                                                     10




                                                                                                  Exhibit 1, Page 18
                                                                                                                                                                                                                                                                       USA-00025618
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 19 of 53




                                                                            N


            0
                Good     morning ladies


                Wo     are   now   going    to   begin     Ile 2nd

                step    of   our operation which            is    the


                commissioning of            custom        posters       for


                our    targets


                Please email        all   the   information           you
                collected     of your                to
                                           targets


                atointvjl ifie8hjlAs        CcLsecmail pro


                Please have        the    Subject    of   the email

                be     inallinglist



                Please do      this   within     the next        24

                hours so      we   can begin        making        thesc

                posters as soon as possible                 Thank

                you




                                                                                                                                        coordinate
        22        On         or about            December                     11 2019          during a continued     discussion   to




Operation Erste              Saule              Shea explained                     that    he wanted to coordinate        the operation     on the



same   night so journalists                     would be caught                     off guard        and to accomplish an effective         show


officirce   demonstrating we are capable                                           of massive        coordination       Roman      discussed    the




intended    impact of the coordinated                                       plan   was     to   have   them   all   wake up one morning and




                                                                                          11




                                                                       Exhibit 1, Page 19
                                                                                                                                                     USA-00025619
      Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 20 of 53




find then7selves        terrorized by targeted                                                             propaganda                        Cole also suggested buying rag dolls



and knives       so one could                                         leave a doll knifed through the                                                       head              at their                 target       location




                                                             Erste SJule
                                  operation




                                                              record       GTAS
                         Maybe               I   if
                                                      just                               style                      a
                                                                                                                          Sounds           fun



                                                                                                                          A
                         laking             sl   eemask              elfes




                                                                                                                          When        Will       that night      be
                         Landscape                      no     prob




                                                                                          should                                           that        as well                        What
                         also               want        to    add     I    think   we                                     I
                                                                                                                              believe                              Knowing
                                                                            same                  All                                                                   be helpful          to
                         do       this           project on          the                 night                            day beforehand                     would

                         of       us        for       two     important           reasons                                 us

                                       if    somejournos                    gel    hit   before
                                                                                                                          They wake                           a certain      day and
                              i

                                                                                                                                                  up    on

                                                                    will                   see    it
                                                                                                                                                             terrorized      all    at     once
                                       others                they           perhaps                                       find      themselves


                                       coming and                   prepare                                               with       targeted          propaganda


                                                              be a good            shwi     of
                                       it    would

                                                                                     We     are
                                       force            demonstrating
                                                                                                                              How    far     in   advance        will   We    know              I




                                                              of   massive         coordinaliarf
                                       capable                                                                                have   to    figure       that     aspect    cut


                                                                                                                              because        I
                                                                                                                                                  dorft     have a vehicle            101   1



                                                                                                                              was    going        to   do    something             reall   Y
                         Sounds fun                                                                                           nice With          the mail




                                                                                                                               T YkAME                 SE




          23         On           or                  about December                                        11 2019             during                       a     Wire                    discussion               to   coordinate




Operation        Erste             Saule                                    Colo told                     his   co-conspirators                                that           the                   group    was working          on



              more addresses                                        and the posters Cole suggested that his co-conspirators                                                                                                conduct
getting



reconnaissance           of                 their                     victims                           addresses   and          suggested                               searching                          their    addresses     in




Google        maps      Cole told his co-conspirators                                                               to    use proper                                       electronic                       opsec        measures


which     I   believe     describes                                          an intent to anonymize or privatize                                                                      their           actions        to avoid    law



 enforcement       and obfuscate                                               any activity


          24         On            or                  about December                                       18 2019             during                        a Wire                        discussion              to   coordinate




 Operation Erste                  Saule                                    Cole explained                       that he had addresses from                                                            Washington Oregon


                                                                                                                                                                                                    within 48 hours            before
 California      Ohio and Florida                                                                Shea wanted            everyone                       to        respond


                                                                                                                    12




                                                                                                        Exhibit 1, Page 20
                                                                                                                                                                                                                                      USA-00025620
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 21 of 53




moving on                   to              the next                     stage            Co-conspirators discussed                                              how         to print propaganda                                            posters



                                                                                                                                                                                    another                       town with cash
                                                                                        security in terms of buying
Shea discussed operational                                                                                                                                                     in
                                                                                                                                                             stamps


while wearing                                  a    disguise                           Shea also recommended                                        using            a   mailbox with no cameras and



to   wear     medical gloves                                                  to       avoid       prints or           DNA                    Another                    AWID member OldScratch


recommended                                                                                                                                                                                                                                    victim
                                                using                   the          website          httpswww spj org fdb-list asp                                                              to                acquire



addresses                       This                 URL                  contains             a   list   of journalists                            and          their       contact           information                                    for the




SOCIETY                         OF PROFESSIONAL                                                      JOURNALISTS                                          OldScratch                       stated                            he        used            this




method and chose                                                  targets              who     write about goiernment                                            and ethnic                issues




        Q             Operation                    Erste      Sbule
                                                                                                          Q                                                              I                 Q         Operation                   Ersle     SMe
                                                                                                                   Operation Erste Sgule




                                                                                        I    I      It     01 1r    Ih                                                                     a    highway                     or   something

                                                                                                     0
            Definitely                                                                                     litips    www spi            org fdb-liq asp
                                                                                                                                                                                           Street                didn't      exist    anymore

            Kldd                                                                                     0
                                                                                                           You      can                            and
                                                                                                                           filter    by state            specialties
                                                                                                                                                                                     0
            Arid       wear                 inediral                     wilen
                                                           glove                                     a
                                                                                                           I   chose      targets      who     virile    about
            handling                    all    malefials           make       sure
                                                                                                           government               and ethnic          issues
                                                                                                                                                                                                           you use
                                                                                                                                                                                           So        if                          Trustoria         White
            both           the         destination                and    return

                                                                                                                                                                                           Pages always                            double     check
            address                    if                dunib                     to
                                              you're                    enough
            add        orw               are    printed           on paper      arid

                                                                                                                                                                                     111

            cut       out          f
                                        taped       onto          envelope        no
            hand                                                                                           You      can    also view                        of their
                           vifiling            allowed             vilien     sealing                                                       examples

            the                                                                                            viork     and     see      the   kind   of faggotry
                      crivelope                    use   a 1-lip         dipped    in                                                                                                      But            it's    way way            faster

            water           instead                of your         torigue     unless                      they     write     about

                                                                                                                                                                                                                            and     DuckDuckGo         with    a
                                                                               DNA                                                                                                              Use d            Tor
            you want                     the             to   have                                                                                                                         I
                                                F-81                    your
                                                                                                           Some        have         addresses and         sonie                            VPI j            to look              for the   names and         then


            l iltle        things              rnan      little    things                                  don't     but     useful either
                                                                                                                                                   way                                     virote                the        information       dovin    by hand
                                                                               Study
                                                                                                                                                                                                                                                              and
            how            others             viere    caught           and   improve                                                                                                      emailed                     it   then    burnt    the    paper

                  thelf                                                                                                                                                                                   notebook                incase    there     were
            or                         techniques                                                                                                                                              the


                                                                                                                                                                                               impressions

                                                                                         So 0
            U id il    I    r    I I




                                                                                                           W-TWIRWra




            25                                On         or         about December                         25 2019                           during              a       Wire       discussion                               to       coordinate



                                                                                                                                      he was                                      distribute                                                                via
Operation Erste                                           Saule                    Cole explained                      that                                 going            to                                        the          posters



Guerrila                    Mail                           with               the        subject          line             prop-run                              Gueffila             Mail                   is              an            electronic




                                                                                                                            13




                                                                                                   Exhibit 1, Page 21
                                                                                                                                                                                                                                                                   USA-00025621
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 22 of 53




communication           service      that       offers temporary                    disposable           email   accounts            On    or   about



December       26 2019           during a Wire discussion                  to       coordinate          Operation Erste              Saule      Cole



confirmed      that   everyone       in    the group         had received             their propaganda                 poster Taylor Ashley



Parker-Dipeppe              using        the        moniker         Azazel                  provided          his        email        address      as




xogofi1993 mailarttop and confirmed he was                                           in   the same cell as             Lazarus Azazel


and   Lazarus         are   members of              a Florida chapter of              AWD              Garza using the moniker               Roman


asked when they were going                     to   execute the operation                   Shea Cole and               Azazel continued

discussion     to coordinate         a   date       to   execute Operation Erste                        Saule


          26       On    or about         December            27 2019               during the          Wire discussion          to    coordinate




Operation Erste          Saule           Shea and the group                decided           to       execute the      operation      on January



25 2020         Cole wanted              AWD         members         to    take        video          of their activities            Roman       said




Ccscoping myplaces on               maps       right      now       OldScratch                    indicated      one of his targets was            in




a gated    community Roman                     then discussed using a disguise                            such   as    wearing construction


                                                                                             Shea discussed using his bicycle to
gear to blend      in or      to   execute the            operation       at    night



avert being detected             by license plate readers                      Roman         stated       how    the    operation         was going


to   deliver a nationwide            scare


          27       On       or     about       January        6     2020            during        a    Wire   discussion         to    coordinate




Operation        Erste      Saule        Shea stated          his   cell       was air tight                  ready      to
                                                                                                                              go          Members


                                                         of the operation            and opinions on conducting                      the operation
again discussed the coordination



entirely   via    the    mail       Lazarus                stated    it        is    less    threatening          if    we    just    mail      them


                                                                          14




                                                          Exhibit 1, Page 22
                                                                                                                                                        USA-00025622
     Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 23 of 53




14ALG88             had previously          stated        Iplan on doing something                                                  really nice with the mail



Shea and others ultimately decided to stay with boots on the                                                                       ground        at   some    locations




and mailing them         to   the       riskier   target            locations                               Shea emphasized                operational security




stressing the importance            of not getting                caught and remaining invisible                                            to   law enforcement




                                             M     KmkDdil



                                                   Roger      dodger        I'm     considering           having

                                                   this   operations            official    strategy       being

                                                   that   of mailing the             posters instead                 of

                                                   boots     on    the    ground Thoughts

                                                   Objections            Seconds           to the    motion


                                             40
                                              0
                                                    Hm

                                                   Well    it's   less    threatening         if    wejust
                                                   mail   them


                                                    A
                                                    Honestly       not     a bad idea         but    I   like   th


                                                    dangerous            side    more




         28         Cole referenced           multiple times in the chat                                                   group that he was the individual



designing and creating          the posters               On        or about                        December                    26 2019     Cole stated he sent



theposters     out     and that he had been having                                          issues with                    my linux machine                Based on   my


training and experience             I   understand           a     linux machine                                          to   be a personal     computer      utilizing




the linux operating         system          The    posters                  sent to the                               group were       directed       to   be mailed or



posted   to   the    home     addresses           of targeted                        journalists                           All    three   of the posters        contain




threatening statements          and insinuations                           indicating                            the targets        are under     surveillance        and




                                                                                      15




                                                    Exhibit 1, Page 23
                                                                                                                                                                           USA-00025623
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 24 of 53




at   risk from   AWD     and contain   a blank area at the bottom designated                  for placement       of the



specific target    address



         29       Based upon the group's        own   statements Cole's prior statements about media



intimidation      and the nature of the Operation Erste Saule                    as   explained by Shea      I   believe




Cole Shea and          co-conspirators       intend for the   following posters            produced     by Cole       to



intimidate    their                           and given the nature of the prospective              targets       and the
                      respective   targets



circumstances      of Operation Erste Saule           as   outlined      by Shea       these posters    would cause



fear intimidation and substantial            emotional     stress   of   their   respective   targets   The      posters



are attached hereto and       made    a part hereof   by   this   reference




                                                         16




                                             Exhibit 1, Page 24
                                                                                                                           USA-00025624
Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 25 of 53




YOUR ACTIONS
HAVE CONSEQUENCES




OUR PATIENCE
HAS               ITS                LIMITS
          0                                               m




4
                                17




                       Exhibit 1, Page 25
Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 26 of 53




        RE
WATC HNG   0




WE ARE X ONE
WE
EVE4S7
                   A fEn



WE
WHERE YOU LIVE
DO NOT FUCK WZTH US


DID
                                                             m




                                18




                       Exhibit 1, Page 26
Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 27 of 53




TWB EANPLAY
ATTHIS GAME




THESE PEOPLE HAVE
NAMES AND ADDRESSES
                                                           m




                                19




                       Exhibit 1, Page 27
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 28 of 53




          30       On       or about      January      7   2020 Shea         stated to his co-conspirators                   If we    are




arrested later         in   connection      to   the   operation       but they     can't prove         we    specifically        did   it




fedwaffen's      open sourcing ofthe              A Wbrand name             gives usplausible          deniability           Andsince



we have JM's           Mason         disavowal offedwaffen              on the website          saying we disavow                 illegal




action      that further          helps   our point        that fedwaffen          was   behind this              It    is   known      to




investigators that          fedwaffen        is   a reference     to a faction of        unknown        individuals          who    have



in recent       months        posted      AVvTD     videos      and propaganda           online        claiming        to    be   AWD

However         this   new unsanctioned             faction     and   all   its   communications were                  disavowed        by


Mason and members of the                  real    AWD

           31      On       or about January           22 2020     Shea informed          all   participants the chat              group



was going       to be dissolved shortly Cole stated                    All I can say       is   get afew good video                clips




ifyou can         Shea then reminded everyone to not get caught and                               if   they   do       plead the     5th




amendment         and remind their lawyers of the fedwaffen                          defense enumerated                  above The


Wire      chat group        was   subsequently         closed



      B   The Events of January 25 2020 and Following Days


           1       Washington             State



           32          On                               law enforcement                           surveillance of Shea and
                            January       25 2020                                  conducted



observed him driving his vehicle to                     Redmond Washington                 and park          in   a Target parking




                                                                                   cap and a      surgical facemask
lot    Shea then changed into a grey boodie                        stocking                                                          Shea



proceeded to walk across the                 street    into a Fred     Meyer       store where he purchased                   a   book of



                                                                  20




                                                    Exhibit 1, Page 28
                                                                                                                                             USA-00025628
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 29 of 53




                                                                                                    my                                 and
                                                           tape with cash
Santa       Claus stamps and packaging                                                   Based on         training experience



                   of the investigation              I   believe       Shea was obfuscating              his appearance        consistent
knowledge


with the operational              security measures mentioned                        above


            33          On   January       29 2020             the   FBI was     contacted         by   CI    a Seattle reporter      who


has    reported on           AWD       and    MC           the       director    of the Anti-Defamation             League's        Pacific




Northwest Regional                Office        Both had received               posters in the      mail     CI    received    the poster




that   is   titled      Two      Can Play At         This       Game        and included           CUs name        his   home address


and     his      cell     phone     number               MC           received       a    poster   titled     Your       Actions     Have



Consequences                 and included        MCs home                  address         The envelopes       in which the posters




arrived were            both     addressed by affixing cut-out                       printed addresses with          packaging        tape



akin to the procedure               Shea described               in   above     in   paragraph      26      The envelopes       also both




included Santa            Claus stamps



             34         On      February    5   2020           the    Seattle Police Department              was   contacted    by    HB
who was           formerly employed               as      the    director       of the      Anti-Defamation         League's Pacific


Northwest          Regional        Office       HB         had recently returned               from vacation        when      she   opened



her mail and received                the poster           titled      We    Are Watching            which included        MBs         name


and address          at   the   bottom      The envelope               the poster arrived in            was postmarked January 27


2020 and was mailed with                     a Santa           Clause stamp




I
    The Anti-Defamation         League's   mission   is   to   combat anti-Semitismand other forms of hatred and bigotry




                                                                           21




                                                          Exhibit 1, Page 29
                                                                                                                                              USA-00025629
      Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 30 of 53




         2          Florida



         35         On              24 2020        law enforcement           conducted     surveillance     of Taylor
                         January



Ashley Parker-Dipeppe             who   agents    had previously       identified     as being   Azazel        Agents



observed Parker-Dipeppe            leave his residence        12171 Cavern       Rd     Springhill Florida 34609




hereinafter        FLORIDA         RESIDENCE           in   a white    2014 Hyundai         Accent      bearing   New


             license                number         D76HYX        and        Vehicle      Identification       Number
Jersey                    plate



K-NMCT5AE6EU193326                  hereafter     FLORIDA          VEHICLE               Parker-Dipeppe       traveled




with a female and was wearing a black               t-shirt   jeans and boots



         36         The two    arrived at a Goodwill        Springhill      Super Store    in   Spring Hill Florida




They purchased          a tan baseball hat a hooded sweatshirt              yellow in color with what appeared



to be black                   on the front and a pair of black sunglasses                The two      then visited the
                  lettering




Spring     Hill   Walmart         They purchased       a    pack   of Gorilla Tape        mounting tape       squares



Parker-Dipeppe paid for both transactions                  using a debit card ending        in   9799


         37         On   January   25 2020       Parker-Dipeppe        and the female were observed leaving



the   FLORIDA RESIDENCE                   at   approximately       830      pm        The FLORIDA VEHICLE


traveled     towards     Tampa and      arrived at an apartment         complex in       Tampa        Parker-Dipeppe



             off the female and picked                        Saint Petersburg Florida
dropped                                          up a male in


           38       Agents     observed   Parker-Dipeppe and the male entering                    a Saint   Petersburg



Walmart       late in   the evening     The male purchased         a   TT   sweater and black Avia pants Both



                                                              back                                    Tampa
Parker-Dipeppe and the male exited the Walmart and then drove                                    to




                                                            22




                                               Exhibit 1, Page 30
                                                                                                                         USA-00025630
      Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 31 of 53




        39          Agents    then     observed          Parker-Dipeppe               and    the    male     drive     to    a    Tampa


residence      The two       affixed      a poster to the front               of the residence             immediately           below a



bedroom window              The two      then      ran back to the            FLORIDA VEHICLE                     and drove        away


The   poster had been affixed             using mounting               tape   squares       ie     the    same    type of tape that




Parker-Dipeppe had purchased                  at   Walmart


        40          The   poster   was    the      We    Are Watching                poster that     is   identified    above       The



poster included the         name and home            address of         VC a         Florida   news       reporter   who was        born



and raised in Puerto Rico



        41          VC      did not live at the           residence           It    appears that     Parker-Dipeppe and the



male had the wrong address                 LH who           is    of African          descent      lived   at   the residence       with



her father and minor child             LH          saw   the poster




3        Arizona



         42         On               25 2020             law enforcement               conducted         surveillance       of Johnny
                          January


Roman Garza          also   known    as   Roman          in the   Queen Creek Arizona area Garza was picked


up by Patrick        Kraft    in a   maroon Ford Taurus                       bearing       Arizona license          plate       85ITLX


hereafter      KRAFT ARIZONA VEHICLE                                           Shortly       after       midnight      the       KRAFT


ARIZONA VEHICLE                 was parked          near an apartment                complex in Phoenix Arizona where



the   leader   of the Arizona Association                  of Black           Journalists resided            At    least    one of the



vehicle occupants         exited the vehicle             The occupant              returned to the vehicle           and the vehicle



proceeded      to   the residence        of   MB who              is   the    Editor    in Chief of Arizona Jewish                   Life




                                                                  23




                                                   Exhibit 1, Page 31
                                                                                                                                          USA-00025631
     Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 32 of 53




Magazine            Both Garza       and Kraft were           observed       fleeing            from the      direction     of   MBs

                     the   vehicle      The two       left   the               and         Kraft                   Garza    off at his
residence      to                                                   scene                           dropped



residence



          43         MB      found a poster titled           Your       Actions      Have Consequences                   that included




MBs name             and home address      at   the   bottom The            poster        was glued      to   a   bedroom window


on the North side of          MBs home

   C      Cole's Involvement            and Use       of the   PREMISES                    and    VEHICLE

                                                                                                                            identified
          44         As    discussed     herein       the     FBI       through           its    investigation       has




numerous        members of Atomwaffen                  Division          including              Cole who          have   planned    and



                                                                    with    the goal             of terrorizing journalists        with
conspired      to    implement a targeted         campaign



threatening     propaganda


          45         On    or about   December        4      2019 Shea        using his online moniker                    Krokodil


created the Operation Erste              Saule    private chat group                 in    the   WIRE    application         Shea then



invited    Cole       along   with several      other        AWD        affiliates        into the     private      group    The   chat




                                  and    utilized for the                            and        coordination       of executing     the
group     was       established                                    planning



targeted    propaganda        campaign




                                                                   24




                                                Exhibit 1, Page 32
                                                                                                                                         USA-00025632
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 33 of 53




         46            A    main                             element                               of the                 operation    was      the             production                             of the              threatening



                   Cole referenced                                                          multiple times in the chat                                group                  that             he was the individual
propaganda


                and creating                                     the posters                                   On         or about    December 26 2019 Cole                                                      stated he          sent
designing



the posters out             and that he had been having                                                                          issues with iny linta n7achine                                                        Based on       my


                                                                             understand                             a linux      machine                   be a personal
training and experience                                                                                                                                                                                 computer
                                                                    I                                                                           to                                                                              utilizing




the linux operating                                system Additionally                                                      on or about December                                  18 2019 Cole answered


a    question    regarding                                   a           poster                      design                by   stating     I    left             it        blank               1nostly                for input        of



addresses          Based on                                                                                    and         experience       individuals                           designing digital
                                                             my                  training                                                                                                                                        posters



                                                                                                                                                                                                                                aid in the
would    utilize       a   personal                                 computer equipped with                                            a   software                program designed                                         to




production of graphic                                       material                               The         posters sent to the group via the internet                                                             were directed




                           Q              operation                      Erste         SWe                                                      Q          Operation          Erste           SWe                          t

                   9
                            After                  vie      finalize             the       lirgets           for   the

                                                                               in    48     hours            wo    will
                            respeclive                                                                                                          Ye          I   Vft    it   blank mostly               for   input    or
                                                                                                        ect         ttme
                            go ahead                         and discus i                      the
                                                                                                                                                addresscs
                            v              ill        list         not         thp prop

                                                                                                                                           6
                                                                                                                                                bi    It
                                                                                                                                                           YULI    can      make         it
                                                                                                                                                                                              personalized
                            rr       FWVFITIT 14             4


                                                                                                                                                 IT1QS Wj F 10                    SUPPOSP
                                                                                                                                                                              1




                            1        have held                     off        on soine             of    the


                            specific                        posier               as    I   vanl         10   LIL   them
                                                                                                                                           a
                            all                    bijilk                                                                                        Nightstalkert                    hue hue hue
                                          in




                   R
                                1
                                     undculland                          I
                                                                             00            do Miat YOU              ne2d                         i    qW UMWiqq rZ1-a qTTEMQT                            MeSSFEIIJF


                                lad                                 n0ine                          organic                                       we         that      untinwrl       I
                                                                                                                                                                                          thirik   I

                                                                                                                                                                                                       rnay    ciet   my
                                               D     the     III
                                                                                      is   still




                                                                                                                                                 quys           to print     and do           some

                                                                                                                                                     perwrialized scrawls

                                    111   tie       fv vdiriU                out      sorrie


                                                                             kul'l    there        one poster
                                                                                                                                           0
                                                                                           with    a lilank
                                    iliat's          more           general                                         palt


                                    fat       pLirsonalized                          messages

                                    U     0    1   PA            73 59        I ImIlldnq                                                    0


                                                                                                                                                                                                                      Z7_1




to   be mailed or posted                                            to the                         victims                 home addresses                  All three                          of the posters                      contain



                                                                                                                                25




                                                                                                             Exhibit 1, Page 33
                                                                                                                                                                                                                                            USA-00025633
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 34 of 53




threatening       statements   and insinuations                           indicating                              the targets          are under         surveillance   and



at risk    from   AWD     and contain          a blank                  area at the bottom designated                                              for   placement    of the



specific    target address



           47      Another     element of Operation                                           Erste                Saule         is    the   utilization      of email    to




compile names and addresses of individuals                                                  the operation                    intends          to    target   On     or about



December        11 2019 Cole responded                        to        messages referring                                 to    addresses by stating                lemnle



check     that e7nail real quick          Based on                  my training                            and experience individuals check                           email




                                                Q         Operation      Efste    Sbule




                                          0
                                                We        have   addresses         from      WA OR CA
                                                and        OH

                                           0
                                                 Did                    send
                                                          you guys               yours      yet




                                          0



                                          0
                                                 lernme         check    that    email      real   quick



                                          C         I




                                                    If
                                                         you need   us    to    send   It
                                                                                            again    we    will




                                                    Ulk-h     d1                            fiM




through     an internet     connection         on electronic                             devices                    such    as    personal computers



           48       Based      on     observations                             during                      surveillance                    Agents         observed      Cole



consistently residing at the          PREMISES                             On December 23 2019 CHS                                                   reporting indicates



Cole applied for work          at   an office            in   Conroe                        TX         Conroe              TX         is   approximately 20 minutes



by vehicle      from the    PREMISES                On          January                     9      2020 an undercover                          employee        UCE       met



with Cole and Denton           at   the   PREMISES                               The               UCE             was     greeted          by Denton        in a   Ku Klux

                                                                                       26




                                                         Exhibit 1, Page 34
                                                                                                                                                                           USA-00025634
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 35 of 53




Klan robe Both Cole and Denton were observed                               later   wearing    Ku Klux         Klan robes Based



on the    UCE's      observations           Cole        is   residing     on the      couch   in    the    living    room of       the



PREMISES A          folding table      is   set
                                                  Lip
                                                        next to the      couch      holding   many of Cole's belongings


including      two laptop computers               and a large television being used as                    a   monitor connected



to a   desktop   computer




          49       On    January       25 2020               a   court-authorized       electronic        tracking    device    was


affixed   to    Cole's   VEHICLE             Based           on a review         of the location          data   collected    by the



device    the    VEHICLE         is   regularly         parked      in   front     of the   PREMISES             overnight   and    on



weekends         The VEHICLE           leaves the            PREMISES        on weekdays       at   approximately            515AM


CST      and   travels   to   Cole's   known        place         of employment         Medivators            3150 Pollok Drive

                                                                    27




                                                   Exhibit 1, Page 35
                                                                                                                                         USA-00025635
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 36 of 53




Conroe Texas 77303 Cole                        leaves    work         at   approximately             2OOPM CST                  Surveillance last




observed Cole on February 14 2020                               leaving              work   at   2OOPM CST            eventually                returning



to   the   PREMISES


       COMPUTERS ELECTRONIC STORAGE AND FORENSIC ANALYSIS

           50          As   described         above and          in   Attachment             B    this   application        seeks          permission



to    search    for records          that     might be found                on the          PREMISES             or   in   the    VEHICLE                 in




whatever        form they are found               One form            in   which the records might be found                           is   data stored




on a computer's hard drive or other storage media                                            Thus     the warrant applied for would




authorize        the    seizure        of      electronic         storage                media   or      potentially            the    copying            of



electronically         stored    information            all    under Rule                41e2B
           51          Probable cause             I   submit that               if   a   computer     or storage       medium              is   found on



the   PREMISES              or in the     VEHICLE              there       is    probable        cause to believe          those records will




be stored on        that    computer or storage                medium                for at least the following reasons




                a      Based on       my      knowledge          training and experience                     I   know      that computer files




                       or remnants            of such    files    can be recovered                   months or even              years          after   they



                       have    been downloaded                  onto       a storage         medium         deleted        or viewed via the



                       Internet       Electronic        files     downloaded                to a storage     medium can be                      stored   for




                       years    at   little    or no cost             Even when              files   have been deleted they                        can be



                       recovered       months or years                later      using forensic          tools    This     is   so because          when


                       a person      deletes          a file    on a computer the data contained                           in the file           does not




                                                                           28




                                                        Exhibit 1, Page 36
                                                                                                                                                            USA-00025636
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 37 of 53




                  actually disappear                rather      that    data remains on the storage                     medium           until   it   is




                  overwritten by              new   data



              b   Therefore          deleted     files or remnants of deleted files                             may   reside in free space




                  or slack     space-that is               in   space on the storage                   medium       that    is   not     currently




                  being       used     by an        active       file-for               long    periods      of time before              they     are



                  overwritten            In addition             a computer's                  operating     system       may      also keep          a



                  record      of deleted data in a              swap               or   recovery         file




              c   Wholly        apart         from     user-generated                        files   computer         storage       media-in



                  particular computers                 internal             hard        drives-contain           electronic        evidence           of



                  how     a   computer has been used what                               it   has been used for and               who     has used



                  it    To     give     a     few examples                  this   forensic          evidence    can      take     the    form of



                  operating          system          configurations                     artifacts      from      operating          system            or




                  application operation               file
                                                                system data structures and                      virtual
                                                                                                                            memory         swap

                  or paging      files        Computer          users typically do not erase                     or delete this evidence



                  because       special        software         is    typically          required for that         task      However             it   is




                  technically         possible to delete this information



              d   Similarly           files    that    have           been     viewed            via   the   Internet       are     sometimes



                  automatically             downloaded               into   a temporary Internet directory or                       cache


         52       Forensic evidence                   As   further           described           in Attachment          B   this    application



seeks                   to    locate     not    only computer                 files      that    might serve       as   direct evidence               of
         permission




                                                                        29




                                                    Exhibit 1, Page 37
                                                                                                                                                       USA-00025637
      Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 38 of 53




the   crimes        described          on     the     warrant         but     also    for    forensic      electronic       evidence       that




establishes      how      computers           were used the purpose of                     their   use who used them and when


There     is   probable         cause    to believe         that      this   forensic        electronic     evidence      will   be on any



storage    medium          in   the   PRENUSES              or in the       VEHICLE           because



                a    Data on the storage medium can provide evidence of a                                        file   that   was once on


                     the    storage         medium          but has         since    been     deleted      or edited     or of a deleted




                     portion          of a    file    such       as   a   paragraph         that   has    been deleted         from a word



                     processing             file       Virtual        memory          paging       systems       can     leave    traces     of



                     information             on the storage medium that show what tasks and processes were



                     recently         active          Web    browsers            e-mail      programs and         chat    programs store



                     configuration              information           on the storage medium that can reveal information



                     such as          online         nicknames         and passwords               Operating systems             can    record




                     additional information such as the attachment                                    of peripherals the attachment



                     of    USB        flash storage         devices         or other       external   storage    media and         the times




                     the computer             was     in   use Computer             file   systems can record information about


                     the    dates       files    were      created        and the sequence               in which    they were         created




                     although          this     information           can   later   be falsified



                b    As     explained            herein       information              stored      within    a   computer         and    other




                     electronic          storage       media may provide crucial evidence                           of the      who      what


                     why when                where         and    how        of the criminal conduct                under      investigation




                                                                            30




                                                           Exhibit 1, Page 38
                                                                                                                                                 USA-00025638
Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 39 of 53




       thus    enabling     the      United        States   to    establish      and prove       each       element    or




       alternatively      to   exclude        the innocent        from further suspicion             In   my   training



       and experience information stored within a computer or storage media                                        eg

       registry    information             communications               images    and     movies        transactional




       information records of session times and durations internet history and anti



       virus    spyware and malware                  detection     programs can           indicate    who      has used




       or controlled the computer               or storage        media    This   user     attribution        evidence



       is   analogous     to    the       search     for indicia         of occupancy        while executing             a



       search     warrant       at    a    residence         The    existence      or    absence      of anti-virus



                    and        malware         detection                                 indicate       whether       the
       spyware                                                    programs       may


                     was                           accessed       thus    inculpating       or    exculpating         the
       computer                 remotely



       computer     owner            Further computer             and storage media         activity      can indicate



       how     and when        the    computer        or storage         media was       accessed      or   used      For



                    as described                                                                  information         that
       example                              herein     computers         typically contain



       log computer user account                     session times and           durations       computer       activity




       associated    with user accounts                electronic        storage media that          connected with



       the    computer         and the IP addresses               through which the          computer accessed


       networks      and       the        internet         Such    information          allows    investigators         to



       understand the chronological context of computer or electronic storage media



       access      use      and           events     relating      to    the     crime     under        investigation




                                                      31




                                      Exhibit 1, Page 39
                                                                                                                         USA-00025639
Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 40 of 53




        Additionally         some       information                stored        within        a    computer         or       electronic




        storage media                              crucial           evidence relating to the physical location
                            may provide


        of other evidence and the suspect                       For example images stored on                              a   computer



                        show                             location           and         have                              information
        may both                   a particular                                                    geolocation



                            into           file     data             Such        file    data                        also      contains
        incorporated                its                                                             typically



        information       indicating       when      the      file    or image           was       created    The         existence        of



        such   image files          along         with    external              device     connection           logs may                  also




        indicate   the    presence of additional electronic                              storage       media         eg        a    digital




        camera or cellular phone with an incorporated                                    camera The              geographic               and



                                          described        herein                   either inculpate           or exculpate               the
        timeline   information                                            may


        computer        user     Last       information               stored       within          a computer         may       provide



        relevant    insight      into     the     computer           user's       state    of mind as           it   relates         to    the




        offense    under investigation               For example                   information          within the computer




        may    indicate    the owner's motive and intent to                              commit        a crime        eg           internet



        searches     indicating           criminal       planning                 or     consciousness               of    guilt        eg
                                                                                        evidence       on     the
        running     a     wiping           program            to     destroy                                          computer              or




        password     protecting encrypting                    such evidence               in   an    effort   to conceal           it   from



        law enforcement



    c   A   person with appropriate                familiarity with                how     a computer works                    can      after




        examining         this   forensic         evidence           in   its    proper        context        draw conclusions




                                                         32




                                     Exhibit 1, Page 40
                                                                                                                                              USA-00025640
Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 41 of 53




        about    how        computers               were      used    the purpose                 of   their   use who used them


        and    when


    d   The    process        of identifying the exact                         files        blocks       registry       entries           logs or



        other forms of forensic evidence                             on    a    storage          medium         that    are necessary             to




        draw an accurate                  conclusion           is   a dynamic process                         While     it    is    possible      to




                                              the records to be sought
        specify in advance                                             computer evidence                                      is    not always




        data    that    can    be merely reviewed                         by a review team and passed along                                       to




        investigators           Whether               data     stored on a computer                      is    evidence        may        depend



        on     other        information               stored        on    the     computer               and     the         application          of



        knowledge             about            how        a    computer           behaves                     Therefore             contextual



        information                                  to   understand            other        evidence           also    falls       within      the
                              necessary



        scope of the warrant


    e   Further        in   finding           evidence        of how a computer                    was used            the purpose          of    its




        use who         used        it        and    when       sometimes              it   is
                                                                                                  necessary        to establish            that     a




        particular          thing        is    not    present       on    a     storage           medium           For example                  the




                        or    absence               of counter-forensic                programs               or anti-virus          programs
        presence



        and     associated          data        may       be relevant to establishing the user's intent



    f   I   know   that      when an            individual          uses a computer to                   commit         stalking over the



                        the     individual's                                      will           generally        serve            both    as     an
        Internet                                              computer



        instrumentality             for committing                  the crime and                 also as a storage                medium        for




                                                               33




                                               Exhibit 1, Page 41
                                                                                                                                                     USA-00025641
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 42 of 53




                   evidence            of the        crime        The computer               is    an instrumentality              of the      crime



                   because        it        is    used    as    a means          of committing             the   criminal         offense        The



                   computer            is    also likely        to be a storage           medium          for evidence           of crime      From


                                            and experience                believe        that a computer used to                 commit       a crime
                   my training                                        I




                   of this type             may     contain       data that       is    evidence of       how      the computer         was used


                   data   that      was           sent    or received            notes     as to       how   the    criminal conduct             was


                   achieved            records           of Internet discussions              about the crime and other records



                   that   indicate               the nature of the offense



          53       Necessity           ofseizing or copying                   entire computers               or storage          media        In most




cases     a thorough      search             of a premises            for   information            that    might be stored              on storage



media often requires              the        seizure      of the physical storage                      media and         later   off-site     review



consistent      with the warrant                    In   lieu   of removing storage                    media from the premises                   it    is




sometimes possible           to   make an image copy of                          storage    media Generally speaking imaging


is   the taking of a complete                     electronic     picture         of the computer's data including                       all   hidden



sectors    and     deleted    files               Either       seizure      or    imaging         is   often                       to   ensure        the
                                                                                                                 necessary



accuracy       and completeness                   of data recorded            on the storage media and to prevent the loss



of the data      either   from accidental                   or intentional              destruction          This   is    true because         of the




following


               a    The time        required for an examination                           As noted above             not all evidence takes



                    the form of documents                       and   files      that   can be easily viewed               on site Analyzing




                                                                            34




                                                          Exhibit 1, Page 42
                                                                                                                                                        USA-00025642
Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 43 of 53




        evidence      of    how         a computer    has been      used what          it    has   been        used for and



        who     has   used        it   requires considerable           time and taking that                much         time   on



        premises could                 be unreasonable       As   explained          above because               the warrant




        calls   for forensic            electronic   evidence     it    is   exceedingly likely that               it   will   be



                       to   thoroughly           examine storage media to obtain evidence                               Storage
        necessary



        media can store a large volume of information                                Reviewing           that    infonnation




        for things described               in   the warrant can take          weeks     or     months depending                on



        the   volume of           data stored and would be impractical                       and invasive         to attempt




        on-site



    b   Technical      requirements               Computers can be configured                      in   several        different




        ways     featuring a variety of different operating                     systems application software


        and configurations                 Therefore        searching        them sometimes             requires        tools or




        knowledge           that       might not be present       on the search site                    The     vast    array of



        computer       hardware and software                 available       makes    it    difficult     to    know     before




        a search what tools or knowledge                     will be required to analyze                  the system and



        its   data    on the Premises                However      taking       the   storage        media        off-site      and



        reviewing      it    in    a controlled environment will               allow        its   examination with the



        proper tools and               knowledge




                                                       35




                                          Exhibit 1, Page 43
                                                                                                                                 USA-00025643
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 44 of 53




                c     Variety        of forms of electronic                         media         Records                  sought under                 this       warrant




                      could        be stored           in   a   variety      of storage media formats that                                       may         require off



                      site   reviewing            with specialized                 forensic       tools




         54           Nature of examination                             Based on the foregoing                                  and       consistent          with Rule



41 e2B               the warrant            I    am     applying         for       would permit seizing imaging or otherwise



                             media         that        reasonably                         to   contain            some               or    all    of the           evidence
copying       storage                                                        appear



described       in   the warrant and                   would       authorize          a later review                  of the media or information



consistent      with the warrant                       The      later   review may require techniques                                            including          but not




limited to computer-assisted                       scans         of the      entire      medium             that might expose                          many         parts of




                                     inspection in order to determine
a hard drive to         human                                                                      whether                 it   is    evidence          described        by



the warrant



          55           Because         several           people share              the   PREMISES                     as        a residence             it    is   possible



that the   PREMISES                 will    contain             storage media that are predominantly                                          used and perhaps


owned by        persons        who         are not suspected of a crime                           If   it   is    nonetheless                    determined           that   it




is   possible        that    the    things         described            in   this     warrant          could           be found                   on    any of those


                                                       the warrant applied                for   would permit                         the     seizure and review
computers        or storage          media


of those items          as   well


                                    AFTERHOURS AND NO KNOCK WARRANT

           56          A CHS        was     at   the    PREMISES              in   June   2019         and       at   that       time observed                an   AK style


rifle   two   AR      style rifles         a 12    gauge shotgun              and two other             rifles        type           unknown                 On    February



17 2020         Cole and Denton                 left    the     PREMISES            in   Cole's    vehicle             and drove                 to   Academy Sports

                                                                               36




                                                                Exhibit 1, Page 44
                                                                                                                                                                              USA-00025644
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 45 of 53




and Outdoors in Conroe                       Texas           Surveillance       video           observed         Cole and Denton            walking         to   the




firearms section            of the store and selecting               multiple items for purchase
                                                                                                                         Cole purchased           gun cleaner


and a tactical     rifle         sling      such as    is    commonly used on an                      AK    or    AR    rifle    Denton     purchased            gun



cleaner                     a    Sig compact          red dot scope            an angle mount for the scope an                          AR      gun cleaning
            gun   oil




kit   and six 20-count               boxes of    5 56 min ammunition Based on my training                                        and experience         I   know


556 nun ammunition                     can be used in a variety of firearms including                                   AK      and   AR   style rifles          The



same    rifles   previously            observed        in the    PREMISES by                    the     CHS

           57        Given            the    violent        nature   espoused by the Atorriwaffen                          Division        the paramilitary




training    and large cashes of explosives found                               at   the search of the Florida Atomwaffen                             residence



and the firearms and ammunition                             known    to   be in Denton's residence                       the Affiant       is   concerned         for




the safety of law enforcement members executing                                          the    search warrant            Additionally          there are        two



other individuals               at   this   residence         one of   who      will       be arrested           on a criminal complaint from                    the




Eastern District of Virginia                     Additionally             Cole will be arrested on a criminal complaint out of the



Western     District        of Washington                   The Affiant wants              to     ensure    all                   of the residence           are at
                                                                                                                  occupants



the    PREMISES when                     the   search        warrant      is   executed            so   that     none    will    remain fugitives                The



Affiant therefore requests                     that   this    warrant be allowed to be executed                            at   any hour of the day              and



                                   the warrant without                                                                  their
           agents be able to serve                                                                 announcing
that the                                                                                  first                                 presence




                                                                     CONCLUSION


           58           1   submit that           this affidavit          supports probable                    cause for a warrant              to   search the




PRENUSES            and          VEHICLE              described           in   Attachment               A   and     seize the         items described              in




Attachment         B
                                                                                    37




                                                               Exhibit 1, Page 45
                                                                                                                                                                       USA-00025645
        Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 46 of 53




                                                   RE QUEST FOR SEALING

          59      It   is   respectfully           requested that this Court issue an order sealing until further



order    of the   Court           all   papers       submitted         in    support      of   this   application        including    the




               and search warrant                    I   believe      that sealing      this   document      is
                                                                                                                  necessary      because
application



the   items and    information                to   be seized are relevant            to   an ongoing investigation                Based



                                                                    learned      that online criminals                       search   for
upon    my   training and           experience           I   have                                                 actively



criminal affidavits              and    search      warrants        via the      Internet      and    disseminate them to          other




online    criminals         as   they    deem        appropriate            ie   post     them publicly           online   through    the




carding      forums          Premature             disclosure         of the     contents       of    this   affidavit     and    related




documents      may     have       a significant          and negative        impact on the continuing investigation and


                                        its   effectiveness
may    severely jeopardize



                                                                              Respectfully        submitted




                                                                                 asey   M      Villarreal

                                                                                          Agent
                                                                              Federal     Bureau of Investigation



                                                         efore   me    on February        24 2020




               TEFJ STAT P-S               MAGISTRATE                  JUDGE




                                                                        39




                                                         Exhibit 1, Page 46
                                                                                                                                            USA-00025646
Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 47 of 53




                       Exhibit 1, Page 47
                                                                     USA-00025647
     Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 48 of 53




                                          ATTACHMENT            A


                                      Property     to   be searched



       The      property to be searched    is   1218 Oxon   Run   Montgomery    TX   77316   further




described   as a   single-family   home   with   brown   siding white trim and a white front door




          The   property to be searched    is   the 2000 Blue Ford    Focus Washington   State


License    Plate   Number BJG6073         VIN lFAFP3637YW420460




                                          Exhibit 1, Page 48
                                                                                                       USA-00025648
       Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 49 of 53




                                                ATTACRMENT                    B

                                                Property      to   be Seized


          Documents        in whatever      form     relating to violations          of Title 18 United States            Code

Sections      2261A Stalking 876 c Mailing Threatening                             Communications 245 Federally

Protected     Activities       and 371 Conspiracy that is


                     All   documents                  to                 to   locate     the    home     addresses of any
          I                               relating          attempts


members of          the   media   the Anti-Defamation              League      persons    who      identify as Jewish         or


ethnic    minorities


          2          All documents       relating to the      Atomwaffen            Division       including     members of


the   group

          3          All documents       containing       swastikas other Nazi symbols or other symbology


related   to white-supremacist           violent   extremism


          4          All stamps packaging          tape and blank          envelopes


          5          All                               purchases        of stamps         packaging         tape     or    blank
                           receipts     reflecting


envelopes      in   January 2020

          6          All documents       containing       the monikers        Krokodil Lazarus                    14ALG88

Azazel Roman                   Swissdiscip      line OldScratch                   or L4cWAe4dr46        ZP_SW


          7          Digital   devices    or other     electronic       storage     media and or         their   components

which include


               a     Any   digital    device   or other    electronic    storage media capable of being                   used to


                     commit     further    or store evidence         of the offenses           listed   above

               b Any        digital   devices    or other     electronic       storage    media used        to   facilitate   the



                     transmission       creation     display encoding             or storage      of data including word


                     processing       equipment        modems           docking         stations        monitors      cameras


                     printers plotters         encryption      devices        optical    scanners        desktop    computer


                     laptops   computers        tablets    and mobile phones




               c                          electronic                                  device                of storing data
                     Any    magnetic                       or optical    storage                  capable


                     such as floppy disks hard disks tapes                    CD-ROMs CD-R CD-RWs DVDs




                                                Exhibit 1, Page 49
                                                                                                                                 USA-00025649
      Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 50 of 53




                 optical    disks       printer         or     memory       buffers        smart cards        PC    cards    memory

                 calculators          electronic          dialers       electronic         notebooks        and     personal      digital



                 assistants


           d Any          documentation                operating         logs    and       reference     manuals      regarding the


                 operation       of the    digital       device       or other       electronic     storage media or software


           e                                                                          compilers         interpreters        and      other
                 Any       applications              utility     programs

                 software        used      to    facilitate         direct      or     indirect     communication            with      the



                 computer        hardware            storage devices            or data to be searched


           f     Any    physical       keys          encryption         devices        dongles      and similar physical items


                 that are necessary             to    gain access to the computer equipment                          storage devices


                 or data     and

                                                                                                                    codes    or      other
           g Any           passwords            password            files      test       keys    encryption


                 information          necessary to access the                   computer         equipment      storage devices          or


                 data


       8         For                            device         or   other      electronic         storage     media     upon        which
                          any    digital


                  stored information             that     is   called    for by this warrant            may   be contained          or that
electronically


      contain    things otherwise          called        for by this warrant
may

           a      evidence       of    who used owned                     or    controlled        the    digital    device     or    other


                                                                                                                        warrant were
                  electronic     storage media at the time the things described                               in this



                  created       edited     or deleted such               as   logs registry entries configuration                    files


                  saved usemames            and passwords documents browsing history user profiles

                                                                                                                                       and
                  email     email       contacts               chat      instant      messaging          logs      photographs


                  correspondence

                                                                                                                             device
           b      evidence of software                 that would        allow others to control the digital                             or


                  other    electronic                          media such            as    viruses Trojan horses             and     other
                                            storage


                  forms of malicious software                       as well as evidence             of the presence or absence


                  of security software                designed      to   detect malicious           software


            c     evidence       of the lack of such malicious software




                                                     Exhibit 1, Page 50
                                                                                                                                             USA-00025650
     Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 51 of 53




         d    evidence     of the attachment       to    the digital     device      of other storage devices         or


              similar containers      for   electronic     evidence


         e    evidence      of   counter-forensic         programs          and      associated     data      that   are


                                                                                                 electronic
              designed to eliminate data from the              digital      device    or other                   storage


              media

         f    evidence of the times the         digital   device   or other       electronic storage media           was


              used

              passwords encryption keys and other access devices                          that   may   be necessary
         g
              to access    the digital    device   or other electronic         storage    media

         h    documentation        and    manuals       that   may     be    necessary     to    access    the    digital



              device    or other   electronic   storage media or to conduct               a forensic examination


              of the   digital   device   or other electronic        storage      media

                                             necessary to understand
         i    contextual    information                                         the evidence       described      in this



              attachment




       THE SEIZURE         OF DIGITAL DEVICES OR OTHER ELECTRONIC                                         STORAGE
MEDIA AND OR THEIR COMPONENTS AS SET FORTH HEREIN IS SPECIFICALLY
AUTHORIZED BY THIS SEARCH WARRANT NOT ONLY TO THE EXTENT THAT
SUCH DIGITAL   DEVICES  OR OTHER ELECTRONIC      STORAGE MEDIA
CONSTITUTE INSTRUMENTALITIES OF THE CRIMINAL ACTIVITY DESCRIBED
ABOVE BUT ALSO FOR THE PURPOSE OF THE CONDUCTING OFF-SITE
EXAMINATIONS           OF THEIR       CONTENTS
                                    FOR EVIDENCE INSTRUMENTALITIES
OR   FRUITS   OF THE AFOREMENTIONED CRIMES




                                          Exhibit 1, Page 51
                                                                                                                        USA-00025651
          Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 52 of 53



          Sealed                                                                                                           United     States     Courts

                            staff   access                                                                            Soutliern                     of
         ard   unff-Icial                                                                                                             District            Texas
public
                instrument are
                                              JNITED STATES               DISTRICT         COURT                                  F   I   L E   D
     to this

   prohibited bY
                 court        Order            SOUTHERN DISTRICT OF TEXAS
                                                                                                                           FEB 2 4
                                                    HOUSTON DIVISION                                                                            2020


                                                                                                                   David    J   Bradley     Clerk of Court



  IN     THE MATTER OF

                                                                                CASE       NO
  SEARCH WARRANT FOR
  1218 OXON RUN MONTGOMERY                                                      SEALED
  TEXAS AND
  A 2000 FORD FOCUS WASHINGTON
  STATE LICENSE PLATE BJG6073
                                                                                                H2 0-0W7                                   P         1M
  VIN IFAFP3637YW420460




               MOTION          TO SEAL SEARCH WARRANT                            APPLICATION            AND       AFFIDAVIT




               The    United        States    of America                  moves     this   Court     for    an   order pen-nitting                   it    to
                                                                hereby



                                                         and motion to seal in the above-captioned                 proceedings              for          180
   application       affidavit        attachments



                                    Government                         that that disclosure     of the affidavit       at this        time could
   days For cause           the                    is   concerned



                     result    in    endangering        life   or   physical   safety   of individual        flight   from prosecution
  potentially




   evidence        destruction          and                     witness    intimidation       otherwise                          jeopardizing
                                              tampering                                                          seriously




   investigation       or   unduly       delaying trial



                                                                                Respectfully        submitted



                                                                                RYAN PATRICK




                                                                                STEVEN        T SCHAMMEL
                                                                                Assistant United        States     Attorney

                                                                                United     States   Attorney's Office

                                                                                Southern     District      of Texas

                                                                                 1000 Louisiana       St     Ste 2300

                                                                                Houston      Texas 77002
                                                                                Phone      713      567-9325




                                                           Exhibit 1, Page 52
                                                                                                                                                            USA-00025652
                     Case 2:20-cr-00032-JCC Document 194-1 Filed 08/13/21 Page 53 of 53




         Sealed
                               staff   accees        UNITED STATES DISTRICT COURT
rAlle anA         unofficial

    t   ti   is    instrument are                     SOUTHERN DISTRICT OF TEXAS
   probibitedbycoUrt0l'der
                                                                HOUSTON         DIVISION




        IN        THE MATTER OF

                                                                                    CASE        NO
        SEARCH WARRANT FOR
        1218 OXON RUN MONTGOMERY                                                    SEALED
        TEXASAND
        A 2000 FORD FOCUS WASHINGTON                                                                      H 2 0             0 3 9      1     M
        STATE LICENSE PLATE BJG6073
        VIN IFAFP3637VW420460



                            ORDER TO SEAL SEARCH WARRANT                            APPLICATION              AND     AFFIDAVIT


                                                                                                                                 and
                        The United         States   having moved     this   Court   for   an order to seal the application



        affidavit



                                                                                                                                and motion
                        IT IS    ORDERED            that the   search warrant application            affidavit    attachments



        to seal        in   the above-entitled proceedings            shall   be under seal and shall not be disclosed for 180



        days from the entry of this date

                                                        I
                        Signed     on this      2r   Vday of                              3
                                                                                              2020   at   Houston    Texas




                                                                                          hey   KXMso
                                                                                    US         Megistrate Judge

                                                                                    Southern         District    of Texas




                                                                 Exhibit 1, Page 53
                                                                                                                                             USA-00025653
